PER CURIAM.
In this appeal, we are called upon to consider the denial of a writ of habeas corpus. Having had the benefit of oral argument and having carefully considered the record on appeal, the briefs of the parties, and the applicable law, we are not persuaded that the district court erred in denying a writ to the petitioner.
Because the reasoning which supports the denial of that writ of habeas corpus has been articulated by the district court, the issuance of a detailed written opinion by this court would be duplicative and serve no useful purpose.1 Accordingly, the judgment of the district court is affirmed upon the reasoning employed by that court in its Opinion and Order denying the writ of habeas corpus dated December 18, 2001.

. This court does remark, however, that the district court's reliance on its earlier decision in Hardaway v. Withrow, 147 F.Supp.2d 697 (E.D.Mich.2001), has been strengthened since that decision has since been affirmed by this court’s decision in Hardaway v. Withrow, 305 F.3d 558 (6th Cir.2002).